Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 1, 2022

                                       No. 04-22-00376-CR

                                     Jose Andres ROMERO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 7291
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        The trial court signed a judgment of conviction indicating that appellant Jose Andres
Romero had pleaded guilty to the charged offense in the underlying case, and appellant filed a
pro se notice of appeal. The clerk’s record shows the trial court signed a certification stating the
underlying case “is a plea-bargain case, and the defendant has NO right of appeal.” See Tex. R.
App. P. 25.2(a)(2). We must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” Tex. R. App. P. 25.2(d).

        This court has a duty to examine the record to determine whether the trial court’s
certification of defendant’s right to appeal is accurate. See Dears v. State, 154 S.W.3d 610, 614–
15 (Tex. Crim. App. 2005). Generally, this review involves an examination of the clerk’s record
to determine whether the punishment assessed by the trial court exceeds the punishment
recommended by the prosecutor and agreed to by the defendant. See Tex. Code Crim. Proc. Ann.
art. 44.02; Shankle v. State, 119 S.W.3d 808, 811–12 (Tex. Crim. App. 2003). Here, because the
clerk’s record does not establish that the punishment assessed by the trial court does not exceed
the punishment recommended by the prosecutor and agreed to by the defendant, we ordered the
court reporter to file the reporter’s record of any hearings related to appellant’s guilty plea. The
reporter’s record, which was filed on August 29, 2022, shows that appellant agreed to plead
guilty in exchange for the State’s agreement to: (1) waive two enhancement allegations; and (2)
recommend that appellant’s sentences run concurrently rather than consecutively. The reporter’s
record further shows that the trial court confirmed with appellant and his appointed counsel that
these provisions were part of the plea agreement. Finally, the reporter’s record shows that
appellant stated that he understood that he was waiving his right to appeal as part of the plea
agreement.

        Based on these facts, the reporter’s record appears to support the trial court’s certification
that appellant has no right of appeal. See Tex. R. App. P. 25.2(a)(2); Harper v. State, 567 S.W.3d
450, 454–55 (Tex. App.—Fort Worth 2019, no pet.) (holding that Rule 25.2 applies to plea
agreements “[w]here a charge bargain effectively caps the maximum punishment”). Accordingly,
appellant is given notice that this appeal will be dismissed pursuant to Rule 25.2(d) of the Texas
Rules of Appellate Procedure unless an amended certification showing that appellant has the
right to appeal is made part of the appellate record by October 3, 2022. See Tex. R. App. P.
25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

        We ORDER all appellate deadlines are suspended until further order of the court. We
further ORDER the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court